DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “overlaying a reference image that shows a status before the insertion of the medical instrument” which is not clear showing the status of what? 

For the purpose of examination, it is assumed that the limitation to be –showing the status of stent [hence medical instrument]-- as best understood from the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al (US 20090088830, April 2, 2009), (hereinafter “Mohamed”) in view of Guyton et al (Non-Rigid 2D-3D Registration Using Anisotropic Error Ellipsoids to Account for Projection Uncertainties during Aortic Surgery, MICCAI 2013, Part III, LNCS 8151, pp. 179–186, 2013).
Regarding claim 1, Mohamed discloses an angiographic examination method for depicting a target region inside a patient with a vascular system as an examination object using an angiography system comprising an X-ray emitter (see FIGs. 1a-1c and the associated pars.) and an X-ray image detector (see FIGs. 1a-1c and the associated pars.) that are attached to ends of a C-arm (see FIGs. 1a-1c and the associated pars.), a patient positioning couch with a tabletop on which the patient is positioned (see FIGs. 1a-1c and the associated pars.), a processor (e.g. see CPU 62 in FIG. 6 and the associated pars.), an image system (see FIGs. 1a-1c and the associated pars.), and a monitor (see FIGs. 1a-1c and the associated pars.); 
the angiographic examination method includes capturing a volume data set of the target region with the examination object (“the 3D image of the target lesion is created by constructing a 3-dimensional (3D)” [0015]); 
registering the volume data set to the C-arm (“registering the 3D image of the target lesion to a 3D DSA image of the target lesion. where and P is a 3×4 matrix with 10 degrees of freedom obtained from knowledge of design parameters of the C-arm, system calibration procedure, and a location of the C-arm, (x, y, z) is a point in the 3D image” [0016]); 
extracting information about an assumed course of the examination object in the volume data set inside the target region (“stent placement during endovascular interventions. According to an embodiment of the invention, a mathematical and visualization approach superimposes graphical depictions of a virtual endovascular stent on C-arm angiographic and fluoroscopic images for stent placement planning and guidance during an endovascular procedure” [0012]); 
generating at least one two-dimensional (2D) projection image of a medical instrument inserted in the target region (“2D DSA image having the projected virtual stent model image, where the 2D fluoroscopic images are acquired” [0013]); 
generating a 2D overlay image, the generating of the 2D overlay image comprising 2D/3D merging of the at least one 2D image and of the registered volume data set (“the stent planning through the overlay of the stent on 2D DSA images” [0032]; “direct image-based 3D/2D registration” [0034]); 
detecting the medical instrument inserted in the target region in the 2D overlay image (“overlay the outline and shape of the virtual planned stent on any 2D DSA image acquired for the lesion… the stent is identified by radio-opaque markers at both ends” [0035]-[0036]) with a first projection matrix (“projective geometry of a fluoroscopic C-arm to superimpose stent planning information derived from 3D DSA images onto the two dimensional fluoroscopic images… The matrix P is a product of two matrices: 1×T. The matrix I is a 3×3 matrix that embodies the intrinsic parameters of the C-arm,” [0039]-[0040]);
generating a virtual 2D projection of the medical instrument using a virtual projection matrix wherein the virtual projection matrix is based on the first projection matrix (“projecting the virtual stent model onto a 2D DSA image comprises determining 2D coordinates u, v of the virtual stent model in the 2D DSA image from an equation…where and P is a 3×4 matrix” [0017]);
reconstructing the medical instrument in three dimensions, in which a 3D position of the medical instrument is determined based on the virtual 2D projection and the detected medical instrument in the 2D overlay image (“fully create a virtual model of the stent by specifying its configuration in 3D space… overlay of this 3D model of the virtual stent…on any 2D image acquired by the fluoroscopy system, at any orientation, pan or zoom factor of the C-arm.” [0031]); and 
overlaying a reference image that shows a status before the insertion of the medical instrument, and the reconstructed medical instrument, the determined 3D position of the medical instrument, or the reconstructed medical instrument and the determined 3D position of the medical instrument (“superimpose the planned stent end positions on the fluoroscopic image where they can be directly compared to the position of radio-opaque markers at both ends of a real stent” [0032]), and displacing at least a part of the reference image such that a current course and the assumed course of the vessels are congruent (“physician who is then able to navigate the stent deployment mechanism until the planned position is reached with high accuracy” [0032]).

As clearly noted above Mohammed teaches all the claimed limitations as shown in detail including the graphical overlay of the virtual stent model on a two-dimensional image provides the physician with two functions. First, it allows the physician to check and revise the results of the stent planning through the overlay of the stent on 2D DSA images. This is useful since stent deployment is usually performed under guidance of a composite image formed of the superposition of a roadmap image derived from DSA and a fluoroscopy image. Second, an embodiment of the invention can superimpose the planned stent end positions on the fluoroscopic image where they can be directly compared to the position of radio-opaque markers at both ends of a real stent. This provides guidance to the physician who is then able to navigate the stent deployment mechanism until the planned position is reached with high accuracy.
If in any interpretation, one argues that Mohammed does not teach displacing at least a part of the reference image such that a current course and the assumed course of the vessels are congruent.

In the same field of endeavor, Guyot clearly teaches the above point in the entirety of the document. Yet, clearly in pg. 183, Guyot specifically teaches 2D-3D interventional data were used from a complex EVAR procedure. The data consisted of a preoperative CT scan, two intraoperative DSA images acquired after insertion of stent delivery device (views differed by 20◦ rotation). Guyot further teaches on the following section of pg. 183; “Moving points for the interventional data were picked at the ostia of the vessels when visible, generating 3D source and 3D target points as in the case of simulated 2D-3D data. The rigidly-registered aortic CT surface was then overlayed onto the first DSA image and the location of largest displacement with respect to the aortic outline was located. An additional moving point was picked at this location, non-rigid registration was performed using all previously picked points and the displayed aortic overlay was updated. This process was repeated, generating one additional moving point at each iteration until the aortic overlay closely matched the DSA image (i.e. within ≈ 2mm). Moving points were selected in the second DSA image using the same procedure. Overall, 7 moving points were picked within approximately 2 minutes.”
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with displacing at least a part of the reference image such that a current course and the assumed course of the vessels are congruent as taught by Guyot because data results show that errors can be significantly reduced in proposed method (abst of Guyot).
 
Regarding claim 3, Mohamed discloses capturing the volume data set comprises capturing a 3D volume based on a previously performed computed tomography (CT) angiography or a C-arm CT recorded during an intervention (“a virtual endovascular stent on C-arm angiographic and fluoroscopic images for stent placement planning and guidance during an endovascular procedure” [0012]).

Regarding claim 4, Mohamed discloses all the claimed limitation except for the information about the assumed course of the examination object is obtained using a 3D segmentation over the course of the vessels.
However, in the same field of endeavor, Guyot teaches the information about the assumed course of the examination object is obtained using a 3D segmentation over the course of the vessels (“a 3D CT angiographic scan and proposes automatic segmentation of blood vessels from 2D DSA images” pg. 180).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with information about the assumed course of the examination object is obtained using a 3D segmentation over the course of the vessels as taught by Guyot because data results show that errors can be significantly reduced in proposed method (abst of Guyot).

Regarding claim 5, Mohamed discloses the information is center lines of the vessels, a course of vascular lumina, or the center lines of the vessels and the course of vascular lumina (“projecting the virtual stent model onto a 2D DSA image comprises representing the virtual stent model by a centerline and a plurality of spaced perpendicular lines whose length is about equal to a diameter of expansion of the stent at a location of each the perpendicular line” [0019]).

Regarding claim 6, Mohamed discloses detecting the medical instrument comprises generating a 2D polygon line that corresponds to the position of the instrument in the at least one 2D projection image (see figs. 3-5 and the associated pars).

Regarding claim 10, Mohamed discloses wherein the overlaying and distorting comprises positioning a part of the vessels corresponding to the course of the vessels so as to coincide with a relevant part of the inserted medical instrument for which 3D positions are available, and adjusting the overlay of the reference image and the reconstructed medical instrument depending on the position and a penetration depth of the medical instrument (“the virtual stent model is created using a 3-dimensional (3D) image of a target blood vessel lesion, and determining a length, diameter type, and placement location of a planned stent using the 3D image” [0014] also see [0031]-[0039]).

Regarding claim 11, Mohamed discloses generating the reference image from the volume data set (“the virtual stent model is created using a 3-dimensional (3D) image of a target blood vessel lesion, and determining a length, diameter type, and placement location of a planned stent using the 3D image” [0014]).

Regarding claim 12, Mohamed discloses capturing the volume data set comprises capturing a 3D volume based on a previously performed computed tomography (CT) angiography or a C-arm CT recorded during an intervention (“2D fluoroscopic images are acquired from a C-arm mounted X-ray apparatus, and updating the projection of the virtual stent model onto the fluoroscopic images whenever a new fluoroscopic image is acquired” [0013]).

Allowable Subject Matter
Claims 2, 7-9, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793